Citation Nr: 0733382	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-17 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for sleep apnea as 
secondary to schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran has verified active service from June 1986 to 
January 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that she has sleep apnea caused by the 
medications she has taken for her service-connected 
schizophrenia.  In an August 2006 statement, the veteran 
clarified that she is claiming that the medication she has 
taken for schizophrenia caused her to gain weight, which in 
turn has caused sleep apnea.  Previously she contended that 
the medications caused the sleep apnea.
 
The veteran was afforded a VA examination in June 2006.  The 
examination report does not show if the veteran's claims file 
was reviewed.  The diagnoses given were sleep apnea and 
morbid obesity.  The examiner opined that the veteran's sleep 
apnea is at least as likely as not related to obesity.  
According to the examiner, the veteran's sleep apnea is less 
likely as not related to her psychiatric disorder and 
medications taken for her psychiatric disorder.  The examiner 
further explained that none of the medications taken by the 
veteran were identified as being factors for placing a person 
at high risk for sleep apnea.  Based on the stated rationale, 
it does not appear that the examiner considered whether 
medication taken for schizophrenia could have caused obesity 
which led to sleep apnea.  The Board notes that at the time 
of this examination, it was unclear that the veteran was 
claiming her obesity was caused by her schizophrenia 
medication.  Given that it is unclear whether or not the 
claims file was reviewed for this examination, and that there 
was no consideration of whether the veteran's medication 
caused her obesity, in this case, the Board finds the 
examination is not adequate for rating purposes.  As such, 
the veteran should be afforded another VA examination.       

After a June 2004 VA sleep study, the impression was that 
despite relatively low "RDI" (respiratory disturbance 
index) at base line, body habitus, loud snoring and disturbed 
sleep architecture were consistent with "sleep disordered 
breathing."  There was no diagnosis of sleep apnea.  The 
only diagnosis of sleep apnea of record is from the June 2006 
VA examination, which was apparently based on history.  As 
noted above, it is unclear if the veteran's claims file and 
the results of the June 2004 sleep study were reviewed when 
making this diagnosis.  Simply put, it is unclear on what the 
diagnosis of sleep apnea is based, other than the veteran's 
statements that she was diagnosed with sleep apnea in 2003.  
The records associated with this reported diagnosis are not 
of record and should be obtained. 

Additionally, it would behoove the AMC/RO to take this 
opportunity to ensure that the veteran has been given proper 
notice and assistance as required by the Veterans Claims 
Assistance Act of 2000, and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure that all notification and 
development is completed as required by 
the VCAA, in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; implementing regulations; and 
interpretative precedent decisions.  The 
veteran and her representative should have 
the opportunity to respond.

2.  After seeking the veteran's assistance 
by requesting that she provide any 
necessary authorization and consent for 
release of information, the AMC/RO should 
obtain any outstanding, relevant medical 
records, to the extent possible.  
Specifically, the AMC/RO should ask the 
veteran to provide VA with information and 
authorization pertaining to any medical 
records showing a diagnosis of sleep 
apnea.  All records/responses received 
should be associated with the claims file.  
As noted, the diagnosis was reportedly 
rendered in 2003.

3.  After any outstanding records are 
added to the claims file (to the extent 
available), the AMC/RO should schedule the 
veteran for a VA examination to address 
the nature and the likely etiology of any 
current sleep disorder.  The claims 
folders must be made available for review 
for the examination, and the examiner must 
note review in the report.  Any 
additional, necessary tests or studies 
should be conducted.  Based on review of 
the claims folders and clinical findings, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that any chronic sleep disorder is 
present, and if so, whether it is as 
likely as not that any sleep disorder is 
related to the veteran's service-connected 
schizophrenia.  The examiner should 
specifically consider if it is more likely 
than not that the veteran has a sleep 
disorder that is the result of medication 
taken for schizophrenia or any weight gain 
as the result of medication taken for 
schizophrenia.  The rationale for all 
opinions expressed must be provided.  

4.  The AMC/RO should then review the 
entire file and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



